 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOlympic Medical Corporation and Assortment SheetMetal Workers Local No. 383, affiliated withSheet Metal Workers' International Associ-ation, AFL-CIO. Case 19-CA-10129June 26, 1980DECISION AND ORDEROn November 30, 1978, Administrative LawJudge Earldean V. S. Robbins issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, and theGeneral Counsel filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, to modify her remedy, and to adopt her rec-ommended Order, as herein modified.The Administrative Law Judge recommended, asthe General Counsel urged, that the formula adopt-ed by the Board in Florida Steel Corporation, 231NLRB 651 (1977), for computing the Board's re-medial interest rate be reconsidered and that Re-spondent be required to pay interest at the rate of 9percent per annum on the moneys for which it isliable for its various violations of the Act. In Flor-ida Steel, the Board changed a longstanding policyof computing interest at a fixed remedial interestrate and linked the Board's remedial interest rate tothe prime rate charged or paid. After carefullyreexamining our decision in Florida Steel, we havedecided to adhere to the formula set forth therein.The requirement that respondents pay interest onbackpay and other monetary remedies is well estab-lished and not in issue. Nevertheless, as an aid indetermining how the rate is to be calculated, it ishelpful to briefly note the rationale behind award-ing interest. As stated in Florida Steel, supra at 651:The statutory obligation creates a debtor-creditor relationship between the respondentand the discriminatee. The purpose of the in-terest is to compensate the discriminatee forthe loss of use of his or her money. In additionto producing a more equitable result, theBoard noted [in Isis Plumbing & Heating Com-pany, 138 NLRB 716] that the addition of in-terest would encourage more prompt compli-ance with Board orders without placing a sig-nificant additional burden on the wrongdoer.For 15 years prior to Florida Steel, the Board im-posed a fixed interest rate set at 6 percent. Howev-er, in Florida Steel the Board decided to change itsapproach and to adopt an automatically adjustingrate. The Internal Revenue Service's "adjustedprime rate" was chosen as the vehicle to implement250 NLRB No. 11this approach.' The reasons for doing so were setforth in Florida Steel at 652:First, it is directly tied to interest rates in theprivate money market. Second, it is subject toperiodic semiautomatic adjustment. Third, it isrelatively easy to administer, as it cannot bechanged more frequently than once every 2years; adjustments are announced well aheadof the effective date; and the rate is rounded tothe nearest whole percent.The obvious advantage of an automatically ad-justing rate over the fixed rate of interest to whichthe General Counsel asks us to return is its linkwith the interest rates of private industry with theresult that the interest rate is subject to adjustmenton a semiautomatic, periodic basis to reflect chang-ing economic trends.2In contrast, the fixed ratedoes not take into account inflation or deflation de-pending on the fortunes of the times and the econ-omy, and thus, unless the Board constantly alters itto keep abreast with changes in the Nation's econo-my the rate becomes unrepresentative of currentinterest charges. Consequently, the inequities inher-ent in maintaining a fixed rate, together with theadministrative burdens that the attempts at constantreadjustment of it would create, cause us to con-clude, as we did in Florida Steel, that an automati-cally adjusting formula provides the fairer andpreferable method for setting our interest rates.Our dissenting colleague, while agreeing that theBoard should not have a fixed rate, complains thatthe Florida Steel formula is deficient because it doesnot constantly keep the Board's remedial interestrate in line with today's financial marketplace.Thus, he proposes that the Board's remedial inter-est rate track the interest rate paid by the Treasuryon 2-year notes and that "5 or 6 percent" be addedto the Treasury rate to assure discriminatees reim-bursement at the rate they must pay to borrowmoney. While the formula proposed by MemberJenkins has the apparent appeal of trying to keepthe Board's remedial interest rate current withmarket trends, we find that the reasons chronicledbelow preponderate against its adoption.Two-year Treasury notes are sold to the publicby bid at monthly auction, and the interest rate onI Pursuant to 26 US.SC. 6621. § added January 3, 1975 (PL. 93-625,sec. 7(a)(1), 88 Stat 2114), the Secretary of the Treasury is directed toadjust the interest rate not more than once every 2 years to reflectchanges in the money market. The "adjusted prime rate" is defined as"90 percent of the average predominant prime rate quoted by commercialbanks to large businesses, as defined by the Board of Governors of theFederal Reserve System," rounded to the nearest full percent. The ad-justed rate is to be announced by October 15 of the calculating year totake effect the following February I2 On October 12, 1979, the Internal Revenue Service announced thatits interest rate would increase for 6 percent to 12 percent per annum onFebruary 1, 1980146 OLYMPIC MEDICAL CORPORATIONsuch notes is determined by various economicmarket forces prevailing on the day of auction.Consequently, the interest rates on these notescannot be predicted in advance and are constantlychanging. Thus, tying the Board's remedial interestrate to that paid on these notes, would, we con-clude, result in substituting a highly volatile formu-la of fluctuating rates for the stability and predicta-bility which exists under the Florida Steel formula.3In addition, as would be true in the case of main-taining currency in interest under a frequentlychanging fixed rate, a formula based on Treasurynotes with a 5- or 6-percent add-on would incur in-stability and substantial administrative burdens. Fi-nally, such a formula fails to consider all of thedebtor-creditor aspects of the relationship betweenrespondents and discriminatees or charging parties.The administrative problems posed by a formulatied to the monthly rates the Treasury pays on 2-year notes are formidable. As noted, the rate islikely to change each month. That fact, besides re-quiring constant monitoring to determine the cur-rent rate of interest, would greatly increase thecomplexity of calculating our monetary awards.For example, an unlawful discharge which took 2years to resolve would require 24 different interestrate calculations in tabulating the amount of paydue a single discriminatee. Indeed, our dissentingcolleague concedes that the monthly rate changes"might be unwieldy" and thus suggests that "if so,the rate can be averaged for each quarter ...."But even if that is done, the backpay calculationsfor a single employee over the same 2-year periodwould still involve eight different calculations-and those calculations could not be made until afterthe averages were figured. Considering the factthat many if not most Board proceedings involvemore than one discriminatee, the dissent's proposalwould significantly increase the amount of timeand manpower required to calculate monetaryawards. Given this Agency's constantly expandingcaseload and its concomitant need to allocate its re-sources carefully and wisely, the potential benefitderiving to the individual discriminatee from imple-mentation of the dissent's proposal is outweighedby its inevitable drain on the overall effectivenessof the Agency. Additionally, since the interest on2-year notes is established at auction, there is noadvance notice of when a revision is forthcomingor how much it will be. These unknowns couldimpede Board settlements as parties operate in anatmosphere where interest rates are uncertain. A3 Although the Board's remedial interest rate under Florida Steel re-cently doubled from 6 to 12 percent, the fact that this increase was forth-coming was known almost 4 months in advance and the change was im-plemented without incident.formula which would align the Board's remedialinterest rate with that of 2-year Treasury noteswould thus place an onerous and unwarrantedburden on the Board's administrative processes,and perhaps chill settlement prospects.Further, the proposed 5- or 6-percent interestbeyond the 2-year Treasury note rates emphasizesthe potential borrower status of the discriminateeor charging party to the exclusion of other consid-erations related to the debtor-creditor relationshipbetween the respondent and the discriminatee orcharging party. As indicated, interest is applied toremedial monetary obligations in order to balancethe relative equities between the beneficiaries of anobligation and those upon whom it has been im-posed. The discriminatee or charging party, as acreditor to the respondent, is thus entitled to areturn on all monetary awards which approximatesthat which he would have received had he loanedthe money to someone else. At the same time, theforced character of this "loan" may place the dis-criminatee or charging party in the position ofhaving to borrow money from a third party, there-by resulting in actual monetary damages. Toremedy this last possibility, our dissenting col-league proposes that 5- or 6-percent interest beadded to the Treasury rate, whatever it might befor a given month, to reach the monthly remedialrate to be set by the Board.4But this approach istoo narrow, as well as speculative, in that it focusesonly on the cost to the discriminatee or chargingparty of borrowing money, thereby failing to takeinto account and to accommodate the likely dispar-ity between that rate and the return due him as therespondent's creditor. In contrast, the Internal Rev-enue Service formula sets interest rates the samefor overpayment and underpayment of taxes. Whenused to establish the Board's remedial interest rate,the Internal Revenue Service formula achieves arough balance between that aspect of remedial in-terest which attempts to compensate the discrimin-atee or charging party as a creditor and that whichattempts to compensate for his loss as a borrower.We think that such an approach is preferable to theone proposed by our colleague.Further, even in these inflationary times, wequestion whether an interest rate which adds 5 to 6percent to the monthly rate of interest paid on 2-year Treasury notes is representative of the cost ofborrowing money. Our dissenting colleague justi-fies this added interest on the theory that "the em-ployee could hardly borrow at the same rate as theI Since 2-year Treasury notes sold at auction on March 20, 1980, at anaverage yield of 1501 percent. these additional percentages would meansetting the Board's remedial interest at 20 or 21 percent for March 1980.and there is no telling what the April and later rate may be.147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTreasury" and "no backpay recipient could borrowat anything" so low as the prime rate. The mostcurrent comparable statistics available from theFederal Reserve Board, however, do not bear outMember Jenkins' position. Thus, 2-year Treasurynotes sold at auction on November 21, 1979, at anaverage yield of 12.24 percent. Adding 6 percent asthe dissent suggests would place the Board's reme-dial interest rate at 18.24 percent. In comparison,the average predominant prime lending rate quotedby commercial banks to large businesses duringNovember 1979 was 15.55 percent,5and based on asample taken by the Federal Reserve Board themost common finance rate charged by commercialbanks in the first week of November 1979 on per-sonal 24-month cash loans was 14.39 percent.s Sim-ilarly, under the dissent's formula, the Board's re-medial interest rate based on the average yield for2-year Treasury notes sold on February 20, 1980(13.98 percent), would be 19.98 percent, whereasthe average prime rate in February 1980 was 15.63percent7and the rate for 24-month personal cashloans in the first week of February 1980 was 14.69percent.8It is apparent therefore that for either ofthese periods our dissenting colleague's proposedrate would have been far in excess of that whichdiscriminatees or charging parties who found itnecessary to borrow money would have beenforced to pay.Lastly, in this era of inflation and fluctuating in-terest rates there is a tendency to lose track of thefact that interest rates can stabilize and actuallyturn downward. This tendency, of course, distortsone's perspective of the borrower's economic posi-tion and shifts sympathies in his direction. Howev-er, while recently there have been rather drasticchanges in the interest rates in a relatively shortperiod of time-indeed, the prime rate appears tochange almost daily-historically interest rateshave adjusted at a much slower rate. There is noshowing that interest rates will, over a substantialperiod of time, continue to change at this currentrapid pace or that they will persist in an upwardspiral. It may well be that, within the 2-year periodat which the current adjusted prime rate of theIRS will be in effect, interest rates will even out ator near the present 12 percent. In any event, thestability afforded by maintaining a constant butautomatically adjusting rate, the potential for ad-ministrative chaos, the possible adverse effect oni Board of Governors of the Federal Reserve System. Federal ReserveStatistical Release G.13 (December 4, 1979).a Board of Governors of the Federal Reserve System, Federal ReserveStatistical Release E.12 (December 26, 1979).Board of Governors of the Federal Reserve System, Federal ReserveStatistical Release G.13 (March 4, 1980).Board of Governors of the Federal Reserve System, Federal ReserveStatistical Release E.12 (March 10, 1980).settlement negotiations and achievement, and thetoo narrow focus of our colleague's proposal arereasons which convince us that much more experi-ence with the Florida Steel formula is requiredbefore making a change of the nature proposed byour colleague.Accordingly, as indicated above, we shall adhereto the formula set forth in Florida Steel, and ac-cordingly modify the Administrative Law Judge'sremedy.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Olympic Medical Corporation, Seattle, Washing-ton, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:I. Substitute the following for paragraph 2(c):"(c) Make its employees whole for any loss ofpay they may have suffered by reason of the with-holding of scheduled periodic wage increases andthe institution of the February 1978 change inwage policy, with interest thereon as provided inthe Board's Decison and Order."2. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, dissenting in part:I concur in the rejection of the flat 9-percent in-terest rate proposed by the General Counsel on ourbackpay awards. This proposed higher rate issomewhat closer to prevailing interest rates just atpresent; but there is no reason to establish the rateat 9 percent, or any other flat rate, in the face ofthe drastic changes we have seen in interest ratesover the past 14 or 15 years. The severe and fre-quent changes in market interest rates during thisperiod have much disturbed the Board, and havemade it imperative for the Board to depart from itslongstanding fixed 6-percent interest rate on back-pay. Our adoption in Florida Steel of the variablerate used by the Internal Revenue Service for taxdeficiencies and refunds was an effort to keep ourinterest rates more in line with current interestrates than our former flat 6-percent rate, or theGeneral Counsel's proposed flat 9-percent rate.For the first time since Florida Steel announcedour adherence to the Internal Revenue Servicerate, rates under that formula have advanced to 12percent. This change is some 2 years behind themarked rise in interest rates which began well over2 years ago, and even this increase is lagging sub-148 OLYMPIC MEDICAL CORPORATIONstantially behind the short-term prime rate, atwhich our backpay recipients, who often need themoney desperately, could not borrow in any event.Thus our brief experience with this variable ratepersuades me that it is inadequate to make wholethe wronged employees, and that it is also unfair toboth employers and employees in penalizing someand providing a windfall to others.The windfall-penalty effect of the Internal Reve-nue Service is inherent in its statutorily imposed re-quirements of: (I) a 2-year lag behind current inter-est rates; and (2) a 1-percent lag behind actualmarket rates.9In a period of rising interest rates,our use of the Internal Revenue Service rate willcause employees to receive less interest thanmarket rates, and employers to enjoy a correspond-ing windfall; when interest rates are falling, em-ployees receive the windfall, and employers are pe-nalized. While these effects might be thought to"average out," the problem is that the employersor employees who gain are not the same as thosewho lose.In addition, a further inequity in backpay interestunder the Internal Revenue Service formula is in-troduced by the statutory specification that the rateis only 90 percent of the average predominantprime interest rate (as determined by the FederalReserve Board).A more accurate measure of interest rates mustbe found if we are to make whole the employeesfor unlawful loss of pay, and at the same timeavoid a windfall or penalty for employees and em-ployers, depending on which way interest rates aremoving. I would propose, while recognizing therewell may be other measures better in some re-spects, that we base our interest rates on the ratethe Treasury pays to borrow money on 2-yearnotes. These notes are auctioned monthly, so cur-rent, public, and well-known rates are always avail-able. Two years is approximately the period be-tween an unlawful discharge and the receipt ofbackpay by the employee. Thus, the 2-year periodof the loan on the notes corresponds roughly to theperiod between the time the unlawful loss of pay isinflicted and the time the employee receives back-pay, that is, it is this period for which the employ-ee is compelled to lend the money to the employer.Because the employee could hardly borrow at thesame rate as the Treasury, the rate should be estab-lished realistically enough above the Treasuryrate-say 5 or 6 percent-approximate the rate9 By statute, the Secretary of the Treasury cannot change the ratemore often than every 23 months, and cannot make the change unless theInternal Revenue Service rate is a full percentage point more or less thanthe market rate. The pertinent statute is the Internal Revenue Codes. sec.6601, 6621, 6621(b), and 6621(e): see also IRS regulations issued thereun-der.which the employees would have to pay toborrow.10 Monthly changes in the rate might beunwieldy; if so, the rate can be averaged for eachquarter and adjusted quarterly.This process would provide a much more accu-rate and equitable rate of interest than the InternalRevenue Service rate we adopted in Florida Steel.All of us would welcome a return to stable interestrates, but while the large and frequent swings inthose rates remain with us, I think we must adoptan effective and equitable means to deal with themin our backpay cases.Though my colleagues concede than an auto-matically adjusting formula for interest rates is the"fair and preferable" one, they have opted for amethod which is unchangeable for 2 years, andthus in no way meets the problem posed by thelarge and frequent fluctuations in interest rates inrecent years. They justify this failure on groundswhich I regard as barren.They urge that tying our rate to 2-year Treasurynotes would be administratively unworkable be-cause of the "highly volatile" changes in the ratesof the notes each month, plus their unpredictabilityor lack of "advance notice." But it is just this greatfluctuation and unpredictability which creates theproblem. It is both of these factors which must betaken into account if our remedy is to make thewronged employee truly whole for his loss; we donot do so under the majority's tying-to-Internal-Revenue-Service-rate rule.Nor, contrary to my colleagues, does tying ourrate to Treasury notes present any unwieldy ad-ministrative problem. I have indicated a willingnessto use a quarterly average instead of the monthlytreasury rate. Over the approximate 2-year periodfor which backpay usually runs, this would meaneight calculations; one person in the General Coun-sel's backpay section can make each such a calcula-tion and distribute it to our field offices in less thanan hour each quarter; and in the field all that isneeded is a simple calculator for each computa-tion-a device already in routine use. Surely this isnot the sort of "overall drain on the effectivenessof the Agency" which justifies impairing the reme-dies we provide for unlawful conduct.My colleagues also argue that the lack of "ad-vance notice" of what the rate will be will impedesettlements. But this argument cuts both ways;when rates are rising, settlements will be encour-'0 The rate for 2-year Treasury notes currently exceeds 12 percentThe prime rate which substantial, prime-risk borrowers pay is 3-to 3 25percent above the Treasury rate Since no backpay recipient couldborrow at anything near so low a rate, an additional 5 or 6 percent abovethe Treasury rate seems a conservative estimate of what such employeeswould have to pay to borrow.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaged instead of impeded; when rates are falling,they may be somewhat hindered. But even thisoverstates the case; for most employers will usuallyput backpay liability reserves into so-called"money funds" and interest on these fluctuateswith Treasury securities, so that the employer isnot in fact faced with much uncertainty about thenet out-of-pocket amount he may have to pay. Andif the payment to the employee approximates theprincipal and interest in the money fund, could mycolleagues argue he should get less?Well, yes, they could-and do. They concludethat the wrongfully discharged employee is not en-titled to be paid interest at the rate at which hemay have to borrow because of his employer's un-lawful withholding of his pay. In support of this re-jection of the make-whole principle of our backpayawards, they offer the recondite statement that toremedy fully the victim's loss "fail[s] to take intoaccount and to accommodate the likely disparitybetween that rate [the victim has to pay to borrow]and the return due him as the respondent's credi-tor." There can be no such disparity if we are tomake the wronged employee whole for his loss.My colleagues are saying here that the wrongdoeris entitled to borrow money forcibly and unlawful-ly from his employee at lesser interest than the em-ployee will have to pay to replace it-and perhapseven make a profit on the difference by investingthe money in a money fund.I respect the candor of my colleagues in ac-knowledging that their follow-the-Internal-Reve-nue-Service-rate formula of Florida Steel is a distor-tion, indeed a repudiation, of the make-whole prin-ciple which is the foundation of all our remedies. Icannot follow their judgment in adopting thiscourse. We must do more to make our remediesachieve the make-whole objective, even if it takesus an additional man-hour every calendar quarterin Washington and 25 more in the field. I dissent,and would overrule Florida Steel.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to recognize Assort-ment Sheet Metal Workers Local No. 383,Sheet Metal Workers' International Associ-ation, AFL-CIO, as the exclusive collective-bargaining representative of our employees inthe appropriate units; fail and refuse to grantscheduled, periodic raises to our employees; orinstitute changes in our wage policy withoutnotification to, or bargaining with, Local 383.WE WILL NOT withhold scheduled periodicwage increases or institute new wage policiesin order to discourage our employees fromsupporting Local 383 or any other labor orga-nization.WE WILL NOT threaten our employees withloss of benefits or other adverse changes inworking conditions if they select a union astheir bargaining representative.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in theAct.WE WILL, upon request, recognize and bar-gain with Local 383 in the following appropri-ate unit:All production and maintenance employeesat our Seattle, Washington, operations, ex-cluding office clerical employees, profession-al employees, and all guards and supervisorsas defined in the Act.WE WILL rescind the age plan instituted onFebruary 24, 1978, and restore the wage planwhich existed prior thereto of granting em-ployees wage increases of at least 50 cents anhour on January 1 and July 1 of each yearuntil such time as we comply with our obliga-tion under the National Labor Relations Actto notify and afford Local 383 an opportunityto bargain in this regard.WE WILL make our employees whole forany loss of pay they may have suffered byreason of the withholding of scheduled period-ic wage increases and the institution of theFebruary 1978 change in wage policy, with in-terest.OLYMPIC MEDICAL CORPORATION150 OLYMPIC MEDICAL. CORPORATIONDECISIONSTATEMENT OF THE CASEEARLDEAN V. S. RORBINS, Administrative Law Judge:This case was heard before me, in Seattle, Washington,on October 5, 1978. The charge was filed by AssortmentSheet Metal Workers Local No. 383, affiliated withSheet Metal Workers' International Association, AFL-CIO, herein called the Union, and served on Respondenton February 28, 1978. The complaint, which issued onJuly 21, 1978, alleges that Olympic Medical Corporation,herein called Respondent, violated Section 8(a)(1), (3),and (5) of the Act.The principal issues herein are whether Respondent (I)in violation of Section 8(a)(1), (3), (4), and (5) of the Act,failed to grant its employees scheduled periodic wage in-creases; (2) in violation of Section 8(a)(1), (3), and (5) ofthe Act, instituted a change in wage policies; and (3)whether such conduct along with conduct previouslyfound violative of the Act' is so serious and substantialin character and effect as to warrant a bargaining order.Upon the entire record, including my observation ofthe witnesses and after due consideration of the briefsfiled by the parties, I make the following:FINDINGS OF FACTI. COMMERCERespondent, a Washington corporation with an officeand place of business in Seattle, Washington, is engagedin the manufacture of medical equipment. Respondent, inthe course and conduct of said business operations,during the 12 months preceding the issuance of the com-plaint herein, sold and shipped from its Seattle facilityfinished products valued in excess of $50,000 to pointsoutside the State of Washington; and during that sameperiod, which period is representative of all times materi-al herein, in the course and conduct of its business oper-ations, purchased and caused to be shipped to its Seattleplant directly from States other than the State of Wash-ington, goods and materials valued in excess of $50,000.The complaint alleges, Respondent admits, and I findthat Respondent is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and (7) of the Act.II. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.111. THE PRIOR PROCEEDINGS IN CASES 19-CA-9664AND 19-RC-8456In May 1977, Respondent employed 19 production em-ployees. The Union began an organizational campaignamong these employees in May 1977, and between May16 and 31 in Respondent's plant during breaks andduring working time, employee Gerald Crangi solicitedunion authorization cards from fellow employees. ByI Olympic Medical Corporation, 236 NLRB 1117 (1978).letter dated May 31, the Union notified Respondent thatit represented a majority of Respondent's production em-ployees and requested recognition based on a proposedcard check by an impartial third party. On the followingday, by telephone, Respondent's president, Jay Jones, no-tified the Union that it would not grant recognition. OnJune 2, the Union filed the representation petition inCase 19-RC-8456. Thereafter, Respondent distributedseveral pieces of antiunion campaign literature to em-ployees, and engaged in certain conduct alleged to beviolative of the Act and sufficient to warrant the settingaside of the election conducted on July 12, 1977, in Case19-RC-8456.2On December 15, 1977, a hearing was held before mein Cases 19-CA-9664 and 19-RC-8456. On March 1,1978, I issued my decision therein in which I found thatRespondent:(1) Violated Section 8(a)(1) and (3) of the Act bywithholding wage increases because a representation pe-tition had been filed with the National Labor RelationsBoard or because its employees have otherwise engagedin union or other protected concerted activity.3(2) Violated Section 8(a)(1) and (3) of the Act bygranting time off at a time or in a manner so as to dis-courage employees from assisting Assortment SheetMetal Workers Local No. 383, affiliated with SheetMetal Workers' International Association, AFL-CIO.4(3) Violated Section 8(aX)(1) of the Act by imposing adiscriminatory rule forbidding employees to engage in ordiscuss protected concerted activities,5and by tellingemployees that if permanently replaced, their right toreturn to work after the termination or abandonment of astrike is restricted to jobs available in the particular clas-sification to which they were assigned prior to thestrike.6(4) Interfered with the employees' exercise of a freeand untrammeled choice in the election held on July 12,1977. Accordingly, I recommended that the said electionbe set aside and that a new election be held at such timeas the Regional Director deems appropriate.Specifically, as to the general withholding of the JulyI wage increases and the failure to grant the SeptemberI retroactive wage increases to certain employees, Ifound 236 NLRB at 1121:By letter dated June 30, the Union requested thatRespondent implement the wage increase due July2 Pursuant to a Stipulation for Certification Upon Consent Election inCase 19-RC-8456 approved by the Regional Director on June 14, 1977,an election was conducted on July 12, 1977, in a unit of all productionand maintenance employees at Respondent's Seattle, Washington, oper-ation. The election tally was eight votes for and nine against the Unionwith no void or challenged ballots. Thereafter, the Union filed timely ob-jections.a On June 28, Jones held meetings with production employees in threeseparate groups for the specific purpose of communicating to the employ-ees, Respondent's opposition to the Union. During this meeting, Re-spondent announced that the wage increases due on July I would bewithheld because of the pendency of the representation proceedingOn June 3, 1977, Jones announced that employees would be granted3 hours time off on Monday, June 6. The employees did in fact take thetime off5 This rule was first announced on June 7, 1977.5 This statement was made by Jones during the June 28 meeting.151 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1, suggested that the increase be $1 across the boardand assured Respondent that the Union would fileno objections to the conduct of the pending electionbased on this wage increase. Nevertheless, no wageincrease was granted on July 1.On the day following the election Respondentnotified employees, by memo, "as soon as the re-sults of the voting have been officially certified onJuly 20, by the NLRB, we will be able to continueour performance evaluations, and very quicklythereafter, announce wage adjustments, which, inmost cases will be retroactive to July 1."By letter dated July 25, the Union again request-ed that Respondent implement immediately anacross-the-board wage increase to all employees ef-fective July 1.At least by the latter part of August and earlySeptember Respondent was hiring new employeesat a starting rate of $4 an hour, an increase of 50cents an hour over the starting rate at the time ofthe union organizational campaign. On September19, Respondent granted pay raises of 50 cents anhour to all employees then receiving $3.50 an hourto reflect the change in base rate to $4 an hour. Ofthose employees then receiving $3.50 and hour, allbut Crangi and Michael Wertzler [an employee whowas discharged on September 9, 1977, because ofchronic alcoholism] receive an additional 50 centsan hour so that they were receiving 50 cents morethan new hires.Jones explains that the additional 50 cents was amerit increase. All employees then above the $4level received at least a 50-cents-an-hour increaseand those who received a promotion received raisesin addition thereto. Those employees who left Re-spondent's employ between July I and September19, with the exception of Dussault and Ralph Parks,also receive the 50 cents wage increase. [Footnotesomitted.]In all the circumstances, I concluded (236 NLRB at1123):Here Respondent has a well-established practiceof granting wage increases on January 1 and July Iof each year following performance evaluations. Al-though at one time, the amount of this increasevaried from employee to employee, the three peri-odic reviews immediately preceding the advent ofthe Union resulted in almost every employee receiv-ing a 50-cent increase.22Jones admits that, if an em-ployee's work was satifactory or better, he couldexpect to receive a raise of 50 cents on January Iand July 1, and employees were so informed at thetime of hire. In these circumstances I find that thewithholding of the July I wage increase constitute achange in existing benefits.22 In January 1976, two employees received no increase InJuly 1976, all employees other than new hires received a 50-centincrease In January 1977, one employee received no increase andJacoby (a Leadman at least by May 1977) received a $1 increase.The employees were told that the increases werebeing withheld because of the pendency of the rep-resentation proceedings herein. The announcementwas made in the context of 1-1/2 to 2-hour meet-ings admittedly held for the purpose of communi-cating to the employees Respondent's opposition tothe Union. The Union notified the Respondent thatit had no objections to, indeed was desirous of, thegrant of the wage increase and would file no objec-tions to the election based thereon. In one of theJune 28 meetings, Dussault stated that a union rep-resentative had informed him that the Union was sonotifying Respondent. Thus there was little basis forRespondent's alleged fear of legal consequences.Accordingly, in all of the circumstances, I furtherfind that Respondent withheld the periodic wage in-crease for the purpose of inducing employees tovote against the Union and to discourage them fromotherwise engaging in activities in support of theUnion. I therefore find that by withholding the JulyI periodic wage increase Respondent violated Sec-tion 8(a)(1) and (3) of the Act. G.C. Murphy Compa-ny, 223 NLRB 604 (1964); Otis Hospital, 222 NLRB402 (1976), J. J. Newberry, 183 NLRB 602.In her brief, counsel for General Counsel urgesthat I find that the Respondent's failure to grant theSeptember 19 retroactive wage increases to Crangi,Dussault, and Ralph Parks constitutes a continu-ation of the above violation.Jones admits that if an employee performed satis-factorily or better he would receive the 50-cents pe-riodic wage increase. Crangi's undenied testimony isthat during his performance evaluation interview inmid-May White expressed no dissatisfaction with hiswork and told him that an increase in base paywould be coming up soon plus Crangi would be eli-gible for a 50-cent raise in July on top of the baseincrease. In view of White's failure to mention anydissatisfaction with Crangi's work during the per-formance evaluation interview, I reject Respond-ent's contention that his work was unsatisfactory.Also considering that all other employees, includingWertzler who had been discharged because of adrinking problem, were granted the 50-cent increasein base pay, I find this increase was an across-the-board increase to which Dussault and Parks wereentitled. I further find, considering that Crangi, theprincipal union organizer,23and Dussault, the unionobserver, and their friend, Ralph Parks,24were theonly employees against whom Respondent discrimi-nated with regard to the retroactive grant of wageincreases, and, in view of Respondent's other con-duct designed to discourage support of the Union,Crangi was denied the periodic wage increase of 50cents and Dussault, Crangi, and Parks were deniedthe 50-cent increase in the base pay rate because oftheir activity or suspected activity in support of the152 OLYMPIC MEDICAL CORPORATIONUnion. Accordingly, I find that Respondent therebyviolated Section 8(a)(1) and (3) of the Act.2521 In view of the small size of Respondent's plant, Crangi's so-licitation of union authorization cards at work, and the fact thatCrangi's leadman was Respondent's informat as to the union activi-ty, I find that the evidence supports an inference that Respondentwas aware of Crangi's union activity.24 Crangi, Dussault, and Parks associated together during lunchand coffeebreaks.16 I find the evidence insufficient to support a finding thatParks and Dussault would have received an additional 50-cent in-crease. Both of them were receiving in excess of the minimum rateas of July I and other employees who were receiving above theminimum rate received only a 50-cent increase.On June 21, 1978, the Board issued a Decision, Order,and Direction of Second Election in those matters af-firming my rulings, findings, and conclusions, and adopt-ing my recommended order that Respondent cease anddesist from the conduct found violative of the Act andmake Parks, Crangi, and Dussault whole for any loss ofpay they may have suffered by reason of the withholdingof the September 19 retroactive wage increases. It wasfurther ordered that the election held on July 12, 1977,be set aside and that that Case 19-RC-8456 be remandedto the Regional Director for the purpose of conducting anew election. Respondent has not complied with thatorder and a second election was never scheduled.IV. CONDUCT ALLEGED AS UNFAIR LABOR PRACTICESHEREINRespondent also failed to grant the wage increases dueon January 1, 1978.7 In January and during the first 2weeks in February, the employees began discussingamong themselves the failure to receive this raise.Around the end of January or the first part of February,several employees inquired of John Muller, an admittedsupervisor, as to when they would receive the pay raisesscheduled for January 1. On each occasion, Muller re-plied that he did not know.On January 17, a memo from Jones was distributed toall employees announcing that as of January 23, DaveGoodridge would be joining the Company in the newlycreated position of manufacturing manager, reporting di-rectly to Jones, and, thereafter, Production ManagerRobert White8would report to Goodridge.Goodridge assumed this position on January 23. OnFebruary 16, a memo from Dave Goodridge was distrib-uted to all production and shipping employees, the bodyof which reads:At Olympic Medical, we are now gearing up forthe future growth which is clearly coming andwhich should and will provide better jobs, pay andworking conditions for all of us.With this prospect in mind, we have been startingour approach to wage adjustments. A completelynew and comprehensive wage adjustment policyhas been designed. The new plan is scheduled for7 All dates hereinafter will be in 1978. unless otherwise indicated.B White, an admitted supervisor, left Respondent's employ in May orJune 1978. He was replaced by unit employee Kim Betzinafinal decision on February 22, which is when Mr.Jones is slated for return.I know in the past there have been some bi-annual wage increases given in July and January.There will probably be some revisions with the cre-ation of an established company policy. This policyreally should not affect those who are exhibitingpositive work habits and performance except in agood positive way. I realize that there have beennumerous rumors concerning raises. All I can tellyou at this time is keep the faith and don't give upon us. Olympic Medical has treated you quite wellin the past and we intend to continue to be a com-pany concerned with its employees.My very recent joining the Olymed Family andthe complexity of this problem have all caused us totake more time to complete our new policy thanwas expected or desired. I'm sorry about the delay.I hope the final announcements to be made byMarch 1, 1978, will help us all forget the delay.In late February, Respondent, without notification tothe Union, changed from its previous policy of semian-nual performance evaluations and minimum wage in-creases of 50-cents-an-hour on January 1 and July I to awage policy whereby each employee would receive anannual performance evaluation, on which a wage in-crease would be based, on the employees' anniversarydate. There would be no minimum amount of increaseand any additional increases during the year would be atRespondent's discretion and would not be linked to a pe-riodic performance evaluation.However, all employees did not receive performanceevaluations nor wage increases in February. Goodridgetestified that one of the first things he did upon com-mencing his employment with Respondent was to reviewthe policy as to employee appraisals and wage increases.According to him, he found "quite a bit of disparity be-tween one point and the other, a lack of policy." Fur-ther, according to Goodridge, a review of the entirework force at one time was logistically just about impos-sible. Also there would be little uniformity. You wouldbe apt to judge one employee against another rather thanjudging a person on his own merits as one would bemore likely to do if evaluations were spread throughoutthe year.According to him, he began to try to formulate a"good wage policy," not realizing that there was "aunion-management predicament." After considerableconsultation with Jones, White, Ed Bateman, supervisorof the Sterile Clean department,9and Goodridge arbi-trarily determined that all employees whose anniversarydates fell from July I through February would be givenperformance evaluations and wage increases in February.All other employees were scheduled for evaluations andpossible wage increases on their anniversary dates.In accordance with this new policy, White and Mullerbegan consulting with leadmen as to work performanceof individual employees, and White had appraisal inter-There were abohul 25 production employees Ihree of these wereunder hateman', superb sion The others "were in White's department153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDviews with the employees. From these, a recommenda-tion was made to Goodridge as to the amount of thewage increase.During this same period of time, Goodridge was alsointerviewing employees. However, according to him,these interviews were strictly for get-acquainted pur-poses and were not taken into consideration for purposesof determining the amount of a wage increase. His ap-proval of the recommended wage increase was simply tookay whether it was within the realm of the budgetframework. However, the appraisal forms that Good-ridge used in connection with his interviews indicatedwhat he considered to be the strengths and the weak-nesses of the employee, and Goodridge admits that if hethought White's appraisal was unfair, they discussed it.This occurred in at least two instances.Crangi testified that on or about February 24, Whitecalled him into his office. White said raises were coming,that Crangi's work and attendance was very good andthat his performance was the best there had ever been inhis department. White said that on the basis of this ap-praisal Crangi would be receiving a 50-cent wage in-crease. Crangi said he felt he should receive a larger in-crease, that other employees with less seniority had re-ceived bigger raises and were making more money thanhe was making. Crangi asked if the decisions as to hiswage increase had been influenced by the fact that hehad tried to organize a union. White said no, that he hadno knowledge of Crangi's activities until the hearing inthe prior proceeding. However, White said, he did havea personal grudge against Crangi because he had readsome personal company correspondence.This latter remark referred to Crangi's testimony inthe prior proceeding that he had seen a memo fromJones to White in which Jones stated that leadman BobJacoby had discussed the union organizing campaignwith him. According to Crangi, White further said thathe would discuss with Goodridge, Crangi's dissatisfac-tion with his raise, and see if he could get him moremoney. White also showed Crangi his attendance record.However, Crangi denies that either White or Goodridge10 Respondent put into evidence Crangi's 1977 attendance reportwhich shows:January-1/2 hour late I dayMarch-off I week with pay and I week without pay because ofdeath in familyApril-I day sick leaveMay-2 days sick leaveJune-I day sick leave, 1/2 hour late I dayJuly-1/2 hour late I day, 2 hours late I dayAugust-off 6 hours on I day due to accident on job, off 1/2 houron each of 2 days due to accident on job, off 6 hours on I day forpersonal businessever told him his attendance record was bad and must beimproved. I0 White did not testify. lCrangi further testified that later that day Goodridgecalled him into his office. Goodridge said he had talkedto White regarding Crangi's wage increase but it was notpossible for Crangi to receive a larger increase at thattime. He said Crangi's work was good and he might beeligible for another raise in 2 or 3 months. Goodridgefurther said that Crangi's union activities had not influ-enced the determination as to the amount of his wage in-crease. Goodridge then said that he personally did notlike unions, they were corrupt and did no good for eitherthe employees or the employer. He said he personallyhad seen payola pass between union and managementand had seen new cars given away.Goodridge testified that during the latter part of Feb-ruary, White told him that Crangi was very upset aboutthe amount of his raise. He called Crangi into his officeand tried to explain to him why he only received a 50-cent wage increase. According to Goodridge, he dis-cussed Crangi's attendance record and told him he wasnot there when he was supposed to be and that if it con-tinued, he would be jeopardizing his future with Re-spondent. According to Goodridge, they also discussedsome of the reasons Crangi was having problems in theplant, however, he did not testify as to what was said inthis regard.Goodridge further testified that Crangi brought up thesubject of the Union. According to him, Crangi inquiredif he had ever belonged to a union. Goodridge replied,"yes." Crangi asked, "What have you got againstunions," Goodridge said, "Nothing. I've known goodunions, and I've known bad ones and I have belonged toone where I knew there were things going on, but thatwas individuals and not a union. There are bad people inevery kind of organization and there are good people."He denies making any statements as to unions being badper se.Employee Michael Emerson testified that he wascalled into Goodridge's office on February 24. Good-ridge inquired as to his hobbies and his marital status.September-2 hours late on I day, also late 1/2 hour on 2 otherdays; I day sick leave; off 5 hours on I day for personal businessOctober-late 3/4 hour on each of 2 days, 3 hours off on I dayfor personal businessNovember-2 days sick leave, off 3 hours on I day for personalbusiness, late 1/4 hour on I dayDecember-8 days sick leave-hospitalized, off 5 hours on I dayfor personal business, off one day to testify in prior proceeding' Although White had been subpenaed by the General Counsel, at thedate of the hearing herein, he had just been released from the hospitaland swas unable to appear.154 OLYMPIC MEDICAL CORPORATIONHe also asked if Emerson had thought about going toschool. When Emerson replied in the affirmative,Good-ridge asked what he wanted to study and told him thatRespondent was trying to start a program whereby itwould pay for one-half of the cost if employees wantedto go to school. He then asked if Emerson had any ques-tions. Emerson said yes, he wanted to know when theywould receive wage increases, that all of the employeeswere very concerned about this. Goodridge said therewere going to be a lot of changes, that he was hired tomake changes. He said employees who deserved raiseswould get raises and those that did not deserve raiseswould not get any. Goodridge then said, "I'm glad this isnot a union shop because if this was a union shop theemployees wouldn't be friendly as they were. Theywouldn't be able to work on their cars or motorcycles inthe shop after working hours.12 It would be a sweatshop." Goodridge also said, "If this was a union shopyou wouldn't receive none of the benefits you're gettingnow, you wouldn't get no Christmas party,'3 or any ofthe benefits you're getting now."Within 3 days to a week thereafter, White called Em-erson into his office. According to Emerson, after engag-ing in some small talk, White said you are probably won-dering why you are here. Emerson said, it's probablysomething to do with my raise. White said it was, thatEmerson had not been employed long enough to receivetoo big a raise,'4that they were pleased with Emerson'swork but he stood around and talked too much, and forthose reasons he would be given a 35- or 40-cent raise.White asked if Emerson objected to this. Emerson saidhe did. White asked on what grounds. Emerson said hedid not stand around and talk. White said he did. Emer-son said the only reason they stood around and talkedwas because Leadman Robert Jacoby would take off foran hour or an hour and a half and leave them withoutjob assignments. White said that any larger wage in-crease would have to be checked with Jones. About aweek or a week and a half later, White told Emersonthat he could not get him a larger raise.Goodridge testified that he did talk to Emerson. Ac-cording to him, they discussed Emerson's desire for fur-ther education and the plan whereby Respondent wouldpay for one-half of the educational cost. Goodridge saidthat Emerson's evaluation had been positive but he hadworked there for less than 3 months which was not longenough for a full evaluation. As Emerson was leaving,Goodridge said, it's nice that we work for a companythat allows you to work on your car, that provides sodapop free and different things like that. He denies any dis-cussion of union activities and denies any knowledge ofEmerson's union sympathies."1 Respondent permits employees to work on their vehicles afterworking hours in its shop They use both their own tools and Respond-ent's toolsIs Heretofore Respondent had given Christmas parties14 Emerson was employed on November 14, 1977 He left Respond-ent's employ on March 14, 1978.V. CONCLUSIONSA. The 8(a)(1)., (3), and (4) AllegationsPrior to the advent of the Union, Respondent had awell established practice of granting wage increases onJanuary I and July 1 of each year following performanceevaluations. If an employees' work was satisfactory hewould receive an increase of at least 50 cents on thesedates. The July 1, 1977, periodic wage increase waswithheld for the purpose of inducing employees to voteagainst the Union and to discourage them from other-wise engaging in activities in support of the Union. OnSeptember 19, Respondent granted wage increases tomost of its employees retroactive to July 1, 1977. How-ever, Respondent denied wage increases to Crangi, theprincipal union organizer, Dussault, the union observerat the election, and their friend Ralph Parks, because oftheir activity or suspected activity, in support of theUnion. This conduct was previously found violative ofSection 8(a)(1) and (3) of the Act.'lThree and a half months later, while objections to theJuly 12, 1977, elections were still pending, Respondentagain withheld a periodic wage increase, the one due onJanuary 1, 1978. Further, in February, Respondent com-pletely changed its system of wage review so that, in-stead of two evaluations resulting in wage increasesduring a year, employees were guaranteed only one eval-uation and wage increase. Any additional increase wasleft to Respondent's whim as to both timing and amount.Given the illegal motivation for Respondent's conductwith regard to the July and September 1977 wage in-creases, Respondent's other illegal conduct and the ab-sence of any substantial business justification for thetiming of the change in wage policy,' one can onlyconclude that Respondent's conduct was a continuationof its 1977 illegal conduct and that it intended thereby todiscourage its employees from engaging in activities onbehalf of the Union and to undermine the Union's sup-port among its employees. Accordingly, I find that Re-spondent withheld the January I wage increase and insti-tuted a change in wage policies on February 24 retroac-tive to February 20, in violation of Section 8(a)(1) and(3) of the Act.The General Counsel also argues that Respondent vio-lated Section 8(a)(1) and (3) by limiting the amount ofwage increase granted Emerson, and violated Section8(a)(1), and (3), and (4) by limiting the amount of wageincrease granted Crangi. I find the General Counsel hadnot met his burden of proof in this regard. As to Emer-son, he was not the only employee to receive a 45 cent-wage increase. Richard Weisgerber also received a 45-cent wage increase. He was hired I day after Emerson.They worked in the same department, their evaluationswere comparable and there is no evidence that Weis-gerber engaged in any union activities. The fact that an-'5 236NL.RB 1117l I have carefully considered all of the Respondent's arguments as toits lawful motivation and find them unconvincing under the circum-stances At best. Respondent's purported justification was simply thatGoodridge did not like the old system155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother short term employee, Michael Goodwright re-ceived a 75-cent wage increase is not conclusive.As to Crangi, he received the same 50-cent wage in-crease that most employees received. The General Coun-sel's principal argument as to Crangi is that Respondent'sargument as to his attendance record is pretextual andthat Crangi is the only employee of comparable seniorityearning less than $4.90 per hour. Although I agree withthe General Counsel that Respondent's argument as toCrangi's attendance record is unconvincing, I find thatCrangi's low wage rate resulted from September 1977discrimination and not from any discrimination in Febru-ary. Thus prior to September 19, the employees who re-ceived $3.50 an hour were Michael Wertzler, LelandLaughlin, Timothy Hyneman, Norman Foldvik, GeroldCrangi, and Robert Owens on September 19, 1977. All ofthem received a $1-an-hour increase except Crangi andWertzler who each received a 50-cent-an hour increase.Of those still in Respondent's employ on February 20,Hyneman and Crangi each received a 50-cent-an-hour in-crease, and Laughlin and Foldvik each received a 40-cent-an-hour increase. Accordingly, I find that the evi-dence is insufficient to establish that Respondent violatedSection 8(a)(1), (3), and (4) as to the amount of increasegranted Emerson and Crangi effective February 20.1The complaint also alleges that Respondent violatedSection 8(a)(l) of the Act by certain statements made byGoodridge to Crangi and Emerson. Although Good-ridge's testimony corroborated with that of Emersonand Crangi in most respects, he does deny certain criticalstatements. I credit Crangi and Emerson, both of whomimpressed me as honest, sincere witnesses who were en-deavoring to be truthful. On the other hand, I find thatGoodridge had a tendency to tailor his testimony insome respects to be more favorable to Respondent's posi-tion. Thus, he insisted that his interviews with employeeshad no effect on the wage increase determinations. Yet,his interview forms specifically note the strengths andweaknesses of employees. He also stated that when heformulated the new wage review system he was unawareof the existing "labor management predicament." Yet henoted on the February 9 interview form on Crangi,"might want to let go but NLRB would pick up causefor sure." Also he admits that in two instances he disa-greed with White's assessment of employees, and that hisapproval of Crangi's raise was based in part on his obser-vation of Crangi.I find that Respondent, in violation of Section 8(a)(1)of the Act, threatened its employees with the loss ofbenefits, and adverse changes in working conditions byGoodridge's statement to Emerson that if the employeesselected the Union as their collective-bargaining repre-sentative, that employees would not be as friendly, thatemployees would not be able to work on their vehiclesin Respondent's shop, that it would become a sweatshop, and that employees would lose the benefits theypresently enjoyed. However, I find that Goodridge'sstatement to Crangi regarding his opinion of unions, andWhite's statement regarding the letter that Crangi read'7 This finding relates only to specific motivation as to Crangi andEmerson, and does not affect their coverage under the remedy for thegeneral wage increase violation.were not violative of the Act. In reaching this conclu-sion, I have fully considered the General Counsel's argu-ment that remarks which would normally be consideredinnoculous may be violative of Section 8(a)(1) in thecontext of the setting and other violations.B. The 8(a)(5) AllegationsRespondent admits, and I find, that the appropriateunit herein is:All production and maintenance employees at theRespondent's Seattle, Washington, operations, ex-cluding office clerical employees, professional em-ployees, and all guards and supervisors as defined inthe Act.As of May 24, 1977, 10 of 19 unit employees had des-ignated the Union as their collective-bargaining repre-sentative. An additional designation was made on June 1,1977, and another on June 2, 1977.The Union, by letter dated May 31, 1977, notified Re-spondent that it represented a majority of Respondent'sproduction employees, and requested recognition basedon a proposed authorization card check by an impartialthird party. Respondent received this letter on June 1,1977, and on that same date, Respondent's president, JayJones, notified the Union that it would not grant recog-nition. Thereafter, Respondent engaged in the followingconduct designed to undermine support for the Unionand to dissipate the Union's majority.(1) On June 3, 1977, Respondent granted all produc-tion employees 3 hours off with pay in a manner calcu-lated to discourage employees from supporting theUnion.(2) On June 28, 1977, Respondent imposed a discrimi-natory rule forbidding employees to engage in or discussprotected concerted activities.(3) On June 28, 1978, Respondent announced to em-ployees that it was withholding their periodic wage in-crease which was due on July 1, 1977, because a repre-sentation petition had been filed with the National LaborRelations Board.(4) At the same time Respondent told employees that astrike was likely and inevitable and if they did strike theycould be permanently replaced and their right to returnto work after the termination or abandonment of a strikewas restricted to jobs available in the particular classifi-cation to which they were assigned immediately prior tothe strike. 8(5) On July 1, 1977, Respondent did withhold a regu-larly scheduled periodic wage increase for the purpose ofinducing employees to vote against the Union and to dis-courage them from otherwise engaging in activities insupport of the Union.(6) On September 19, 1977, Respondent denied retro-active wage increases to the principal union organizer,the union observer at the election held on July 12, 1977,and to one of their friends because of their activity, orsuspected activity, in support of the Union.Ls Many of the employees had worked in several different classifica-tions156 OLYMPIC MEDICAL CORPORATION(7) On January 1, 1978, Respondent again withheld pe-riodic wage increases in order to discourage union sup-port.(8) On February 24, Respondent unilaterally instituteda new wage system which reduced from two to one thenumber of regularly scheduled periodic wage increasesduring a year, eliminated the minimum amount of wageincrease and told employees that from time to timeduring the year they could receive additional wage in-creases as Respondent saw fit. Thereafter, some employ-ees received two or three raises within the next 3- to 6-month period.(9) On February 24, Respondent threatened to with-draw existing benefits if the employees selected theUnion as their collective-bargaining representative.I conclude that the above conduct has had effectswhich cannot be expunged through traditional Boardremedies. Such conduct occurring within the context ofRespondent's refusal to recognize and bargain with theUnion, by its very nature has a long-lasting if not perma-nent, effect on the employees' freedom of choice in se-lecting or rejecting a bargaining representative. Thus Re-spondent, by its conduct has undermined the Union's ma-jority and rendered doubtful or impossible the holding ofa free and fair election. Accordingly, I find that Re-spondent violated Section 8(a)(5) of the Act by refusingto recognize and bargain with the Union as the majorityrepresentative of its employees while coterminously en-gaging in conduct which undermined the Union's major-ity status and prevented the holding of a fair election;and by failing and refusing to grant scheduled periodicwage increases to its employees on January 1, 1978, andinstituting a change in its wage policies on February 24,1978, all without notification to or bargaining with theUnion; N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575(1969); Chatfield-Anderson Co., Inc. d/b/a Truss-SpanCompany, 236 NLRB 50 (1978), Doces Sixth Ave., Inc.,225 NLRB 806 (1976); Western Drug, 231 NLRB 890(1977); Trading Port, Inc., 219 NLRB 298 (1975); SoilMechanics Corporation, 200 NLRB 544 (1972).CONCLUSIONS OF LAW1. Respondent, Olympic Medical Corporation, is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By refusing to recognize the Union as the exclusivecollective-bargaining representative of its employees inthe appropriate unit; by failing and refusing to grantscheduled, periodic wage increases to its employees, andby instituting a change in its wage policy, without notifi-cation to, or bargaining with the Union, Respondent hasviolated Section 8(a)(5) and (1) of the Act.The appropriate unit is:All production and maintenance employees at theRespondent's Seattle, Washington, operations, ex-cluding office clerical employees, professional em-ployees, and all guards and supervisors as defined inthe Act.4. By withholding the scheduled January 1, 1978,wage increase and instituting the February 1978 changein wage policies so as to discourage its employees fromsupporting, or engaging in activities on behalf of, theUnion, Respondent has violated Section 8(a)(3) and (1)of the Act.5. By threatening employees with loss of benefits andadverse changes in working conditions Respondent hasviolated Section 8(a)(I) of the Act.6. The above unfair labor practices affect commercewithin Section 2(6) and (7) of the Act.7. Respondent did not otherwise violate the Act as al-leged.THE RFMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent has withheld from em-ployees their regularly scheduled wage increase, I shallrecommend that Respondent make employees whole forany loss of wages they may have suffered by not receiv-ing wage increases of at least 50 cents an hour an Janu-ary I and July I of each year commencing with January1, 1978, until such time as its wage policy is changed inaccordance with its obligation under the Act to bargainwith the Union as to such change. Nothing herein is tobe construed as requiring Respondent to rescind thatportion of the raises granted in excess of 50 cents anhour. Under Respondent's past wage policy, some em-ployees usually receive in excess of 50-cents-an-hour-in-crease. Therefore, those employees who on February 20,1978, or thereafter, received in excess of a 50-cent-an-hour wage increase shall retain such increases.The General Counsel seeks a remedial interest rate of9 percent per annum on the moneys for which Respond-ent is liable for the violations involved herein, arguingthat recent financial events warrant a reconsideration ofFlorida Steel Corporation, 231 NLRB 651 (1977). In thatcase the Board overruled its longstanding policy of a 6percent remedial interest rate19and linked its remedialinterest rate to the rate charged or paid by the InternalRevenue Service on the underpayment or overpaymentof Federal taxes. Specifically, the General Counselargues:...The Internal Revenue Service interest rateor "adjusted prime interest rate" is set by the Secre-tary of the Treasury in October of a given year andis based on 90% of the prime interest rate prevailingin September of that year. The adjusted prime inter-est becomes effective February of the succeedingyear and cannot be changed for two years thereaf-ter.In the General Counsel's brief to the Board inFlorida Steel, we specifically cautioned against aresult that would tie the board's remedial interestrate to Internal Revenue Services' adjusted primeinterest rate. As noted above, the adjusted prime in-'" See. generally, liit Plumbing d Ihatrinq (o. 138 N RB 71h0 19621157 DECISIONS OF NATIONAl LABOR RELATIONS BOARDterest rate is based on 90% of the prime interest ratewhich happens to prevail in September of a givenyear. If the prime interest rate is unusually low inSeptember, the adjusted prime interest rate, andhence the Board's remedial interest rate, will becorrespondingly low. The latter two rates willremain at the low figure for at least the next twoyears, even if the prime interest rate skyrocketsduring that two-year period.As recent financial history shows, that which theGeneral Counsel feared has now come to pass. InSeptember of 1977, the prime interest rate was7.13%. The adjusted prime interest rate was there-fore 6.42% (90% of 7.13%), which rounded off tothe nearest full percent is 6%. Accordingly, effec-tive February 1978, the adjusted prime interest rateand hence the Board's remedial interest rate, wasfired at 6%.' Since that time, the prime interest ratehas increased dramatically. On January 1, 1978, theprime interest rate was 7.75%. By the end ofAugust, 1978, it had risen to 9.25%. In late Septem-ber, 1978, several major banks raised their prime in-terest rate to 9.75%. Also, in late September 1978,the Federal Reserve Board boosted its discount rateto 8%. Despite these increases, the Board's remedialinterest rate remains at 6% and will remain thereuntil at least February 1980.The result of the foregoing is obvious. Employ-ees who suffer monetary losses as a result of unfairlabor practices are compensated at the rate of 6%,even though the prime interest rate is now 9.75%and the discount rate is 8%. Since the discount rateis the interest rate that the Federal Reserve Boardcharges member banks which borrow money fromit, and since the prime interest rate is the rate whichis available to a bank's best corporate customers, itis clear that the interest rate for the typical employ-ee is substantially higher. We submit that an em-ployee who suffers a monetary loss for a substantialperiod of time as a result of an unfair labor practiceis not fully compensated when the money is re-turned to him, at the end of that substantial period,with interest is at a mere 6%. Put bluntly, currentBoard orders do not operate to make the employeewhole. For the reasons set forth in our brief in Flor-ida Steel, we continue to believe that a realisticmake-whole remedy must include interest at therate of 9%. Accordingly, we urge reconsiderationof the Board's Florida Steel, position in the light offinancial events occurring after Florida Steel. Webelieve that such a reconsideration will lead to theconclusion that we have reached-that a remedialinterest rate of 9% will more realistically compen-sate the victims of unfair labor practices, will assistin the attainment of settlement agreements, and willhelp to prevent unfair labor practices.It is noteworthy that between January and early August 1977,the prime interest rate ranged between 6.25 and 6.75%. Had theprime interest rate during September fallen to 6.10% or lower.rather than risen to 7.13%, the adjusted prime interest rate wouldhave been 5.49% (90% of 6.10% equals 5.49%, which, whenrounded to the nearest full percent, is 5%) and accordingly theBoard's remedial interest rate would have fallen to 57f%, effectiveFebruary 1978I find this argument persuasive and, accordingly, I rec-ommend that the backpay and other monetary remediesprovided for herein shall include interest at the rate of 9percent per annum.Upon the basis of the foregoing findings of fact, con-clusions of law and the entire record in this proceeding,and pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, I hereby recommend the fol-lowing:ORDER20The Respondent, Olympic Medical Corporation, Seat-tle, Washington, its officers, agents, successors, and as-signs, shall:i. Cease and desist from:(a) Refusing to recognize Assortment Sheet MetalWorkers Local No. 383, affiliated with Sheet MetalWorkers' International Association, AFL-CIO, as the ex-clusive collective-bargaining representative of its em-ployees in the appropriate units; failing and refusing togrant scheduled, periodic raises to its employees; and in-stituting changes in its wage policy, without notificationto, or bargaining with, the Union.The appropriate unit is:All production and maintenance employees at theRespondent's Seattle, Washington, operations, ex-cluding office clerical employees, professional em-ployees, and all guards and supervisors as defined inthe Act.(b) Withholding scheduled periodic wage increasesand applying the February 1978 change in wage policiesso as to discourage its employees from supporting or en-gaging in union activities.(c) Threatening employees with loss of benefits andadverse changes in working conditions.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed in the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, recognize and bargain with theUnion as the exclusive representative of all the employ-ees in the appropriate unit described above; and, if an un-derstanding is reached, embody it in a signed documentif asked to do so.(b) Rescind the wage plan instituted on February 24,1978, and restore the wage plan which existed priorthereto of granting employees wage increases of at least50 cents an hour on January I and July I of each yearuntil such time as it complies with its obligation under20 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived for all purposes.158 OLYMPIC MEDICAL CORPORATIONthe National Labor Relations Act to notify and affordthe Union an opportunity to bargain in this regard.(c) Make its employees whole for any loss of pay theymay have suffered by reason of the withholding ofscheduled periodic wage increases and the institution ofthe February 1978 change in wage policy, with interestthereon as provided in "The Remedy" section herein.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(e) Post at its place of business in Seattle, Washington,copies of the attached notice marked "Appendix."2'21 In the event that this Order is enfirced by a Judgment of ia U!nitedStates Court (of Appeals, the words in she notice reading "Pi,)ted byCopies of said notice, on forms provided by the RegionalDirector for Region 19, after being duly signed by its au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Order of Ihe National I abor Relitioni- airdi" shIall read l'stied I'ursuant to a Judgment of the United States Ccourt ,of Appe.als I nliorinlg an)rder of the National Il ahbr Relations Board "15q